STATE OF LOUISIANA

              COURT OF APPEAL, FIRST CIRCUIT

WILLIAM       W.    ALDEN,    MD                                             NO.     2021    CW   1493

VERSUS


PATRICK       A.    ROBERTS,       DEANNA                                    FEBRUARY       25,   2022
GROS    OLIVERO,       ANTHONY        C.
LANG,       LANG' S   ELECTRIC,            INC.,

AND    MEADOWBROOK HOMEOWNERS
ASSOCIATION,          INC.




In    Re:          Meadowbrook         Homeowners         Association,         Inc.,    Patrick          A.
                   Roberts,         and        Deanna      Gros     Olivero,         applying   for
                   supervisory             writs,       22nd      Judiciai         District  Court,
                   Parish of St.            Tammany,     No.   2020- 12814.




BEFORE:            WHIPPLE,       C. J.,     PENZATO AND       HESTER,   JJ.


        WRIT DENIED.


                                                    VGW

                                                    AHP
                                                    CHH




COURT       OF APPEAL,       FIRST     CIRCUIT




      DEPUT*        CERK     OF   COURT
              FOR   THE    COURT